Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 1, 2020

                                       No. 04-19-00590-CR

                                    Derwin Ray ROBINSON,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR1021
                         Honorable Frank J. Castro, Judge Presiding


                                         ORDER

        On February 24, 2020, we ordered this appeal abated and remanded the matter to the trial
court to conduct a hearing to determine: (1) whether appellant desired to prosecute his appeal;
(2) whether appellant was indigent; and (3) whether appellate counsel abandoned the appeal. On
April 15, 2020, the trial court held a hearing and prepared findings of fact stating appellant did
not wish to prosecute his appeal and appellate counsel would be filing a motion to dismiss and
withdraw.

        Based on the foregoing, we ORDER the abatement lifted and the appellate deadlines
reinstated. If appellate counsel seeks to have this appeal voluntarily dismissed as indicated in the
findings of fact, she must file a motion that complies with Texas Rule of Appellate Procedure
42.2(a) by May 18, 2020. Otherwise, the appellant’s brief is past due and appellant is
ORDERED to file the brief by June 1, 2020.


                                                      _____________________________
                                                      Beth Watkins, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court